IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. AP-76,580

                          ALBERT JAMES TURNER, Appellant

                                                v.

                                  THE STATE OF TEXAS

              ON DIRECT APPEAL FROM CAUSE NO. 10-DCR-054233
                       IN THE 268 TH DISTRICT COURT
                           FORT BEND COUNTY

       P ER CURIAM. N EWELL, J., did not participate.

                                           ORDER

       In June 2011, a jury convicted appellant of capital murder for intentionally

murdering more than one person during the same criminal transaction. See T EX. P ENAL

C ODE § 19.03(a)(7)(A). Pursuant to the jury’s answers to the special issues set forth in

Texas Code of Criminal Procedure article 37.071, sections 2(b) and 2(e), the trial judge

sentenced appellant to death. T EX. C ODE C RIM. P ROC. Art. 37.071, § 2(g).1 Direct appeal



       1
         Unless otherwise indicated, all future references to Articles refer to the Code of
Criminal Procedure.
                                                                                      Turner - 2

to this Court was automatic. Art. 37.071, § 2(h).

       In the course of reviewing appellant’s twenty-four points of error on direct appeal,

this Court noted that, in fourteen of those points, appellant claimed that he was

incompetent to stand trial or that the trial court should have paused the trial to conduct a

formal competency hearing as his trial counsel repeatedly requested. See Turner v. State,

422 S.W.3d 676, 679 (Tex. Crim. App. 2013). After reviewing the events surrounding

the competency issue, this Court sustained appellant’s ninth point of error, abated the

appeal, and remanded the cause to the trial court. Id. at 696. On remand, we ordered the

trial court to “first determine whether it is presently feasible to conduct a retrospective

competency trial, given the passage of time, availability of evidence, and any other

pertinent considerations.” Id. at 696-97. Secondly, “[s]hould the trial court deem a

retrospective competency trial to be feasible,” we ordered it to “proceed to conduct such a

trial in accordance with Chapter 46B, Subchapter C, of the Code of Criminal Procedure.”

Id. The record of the proceedings on remand were then to be returned to this Court for

reinstatement of the appeal. Id.

       Because it has been nearly three years since we remanded this case to the trial

court, we order that court to immediately answer the following questions:

       (1) Is it presently feasible to conduct a retrospective competency trial, given the
       passage of time and the current availability of evidence? And,

       (2) If it is not feasible, then why is it not feasible?

The trial court shall send to this Court the written answers to these questions within ten
                                                              Turner - 3

days of the date of this order.

       IT IS SO ORDERED THIS THE 19TH DAY OF OCTOBER, 2016.




Do Not Publish